Citation Nr: 1132821	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  06-30 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the residuals of a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 to June 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the Veteran's claim for service connection for the residuals of a back injury.  During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in Montgomery, Alabama.

This case previously reached the Board in August 2010.  At that time, the Veteran's service connection claim for the residuals of a low back injury was remanded for the agency of original jurisdiction (AOJ) to obtain relevant Social Security Administration (SSA) records which had been identified during his May 2010 Board hearing.  These records were obtained in October 2010.  The case has been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of low back strain.  

2.  There is an approximate balance of competent favorable and unfavorable evidence to relate the Veteran's current low back strain to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the Veteran's low back strain residuals are proximately due to his military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be discussed further.  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show:  "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.   

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis - Service Connection for the Residuals of a Low Back Injury

The Veteran asserts that he currently experiences a low back disability due to a motor vehicle accident that occurred during his military service in October 1967, and that he has had experienced back problems since this time.  See the Veteran's March 2005 claim.  

As noted above, the first and perhaps most fundamental requirement for any service connection claim is proof that the Veteran currently experiences the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In the present case, the Veteran has submitted copious private treatment records from various physicians indicating that the Veteran currently experiences low back problems, which have been identified as lumbar disc disease and spinal stenosis.  In August 2005, the Veteran was provided with a VA orthopedic examination, which involved a thorough review of the Veteran's relevant history and treatment, and identified the Veteran's disorders as a lumbar sprain (as the initial disorder), a herniated disc, and spinal stenosis, status post spinal fusion.  Therefore, the competent medical evidence of record clearly shows that the Veteran currently experiences multiple low back disabilities that may be considered for service connection.  

The Veteran has alleged that his current low back disabilities stem from an in-service motor vehicle accident, which occurred in October 1967.  The Veteran's STRs contain ample documentation of treatment for such an injury, as will be addressed in greater detail below.  As such, there is clearly evidence of an in-service low back injury that may be connected to his current low back disability.  

Therefore, to receive service connection, the Veteran must show some evidence of a connection between his in-service low back injury and his current low back disabilities.  "A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); 38 C.F.R. § 3.304(f); see also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Regarding the history of the Veteran's back problems, the Veteran's STRs show that in October 1967, he injured his back in an automobile injury.  However, x-rays conducted at that time were negative for any evidence of residual injuries.  Subsequently the injury was diagnosed as a low back sprain.  He was treated again for back pain in April 1968.  Then, in January 1969, a second x-ray was again negative for any residuals.  He was provided a neurological examination in August 1969, with normal results as well.  Then, he was again treated for the residuals of a strained back in May 1970.  Finally, in June 1970, the Veteran was provided with a separation examination with normal results.  At this time, the Veteran also signed a form wherein he denied any recurrent back pain.  

The Veteran has generally stated that his current back condition began with his military service and continued to the present.  See the Veteran's March 2005 claim.  However, a review of his specific statements reveals a somewhat more complex history of his current low back disorders.  At the time of his August 2005 VA orthopedic examination, the Veteran described his history of a back injury in service, and indicated "episodes" of low back pain thereafter, occurring about every 1-2 months, and that around 1980 he injured his back at work, which was ultimately diagnosed and treated as a herniated disc.  The Veteran has indicated that he did not file for disability benefits at the time of discharge because he was told that this would hurt his earning potential after service, but he has reported experiencing episodic back pain throughout the 1970s.  See the Veteran's August 2006 statement; see also the Veteran's September 2006 substantive appeal (VA Form 9), and March 2007 statement.  At his May 2010 Board hearing, the Veteran reiterated a history of periodic back pain during service (see the hearing transcript pg. 5), and also indicated that he experienced a second injury shortly before discharge (id. at 6).  He again indicated continued episodic back pain after his service until the 1980 injury.  Id. pg. 7.  He indicated that his back "went out" due to the work-place injury, but that the pain was similar to the back pain that he had been experiencing since service.  Id. pg. 10.  At that time, the Veteran indicated that his treating physicians believed that this was a more serious injury and was ultimately diagnosed as a herniated disc.  Id. pges. 12-13.    

The Veteran has also submitted lay statements to support his claims.  The Veteran submitted a statement from his spouse in April 2005, which indicated that the Veteran injured his back during his military service in 1969, and then reinjured his back around 1981.  The Veteran also submitted a statement from a friend, R.L., which noted that he and the Veteran had been friends since the 1970s and that he recalled the Veteran experiencing periodic back problems from that time.  See also the September 2005 statement from D.M., the October 2005 statement from his cousin, M.I., the July 2006 statement from L.W., and the August 2006 statements from C.R., and F.C.

Regarding his medical history, the Board notes that the Veteran has asserted that he did not receive a separation examination.  See the Veteran's September 2006 substantive appeal, March 2007 statement.  This statement is simply not credible, in that the Veteran's signature is contained in the file with his medical history and examination conducted in June 1970.  In such an instance, there is a presumption of regularity to agency actions, as the Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), "principles of administrative regularity dictate a presumption that Government officials have properly fulfilled their official duties."  That is, absent clear and convincing evidence to the contrary, the official acts of public officials are presumed to have discharged their duty.  See also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Furthermore, the Veteran indicated at the time of his hearing that he was in the process of receiving a hardship discharge to assist his family and he did not want to report his back problems at the time of his discharge because he would lose the job waiting for him.  See the hearing transcript pges. 6-7.  As such, the Veteran later acceded to having signed a medical history wherein he indicated his back was normal at the time of discharge.  

The Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra.  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this regard, the Board notes that the Veteran's credibility is reduced by his contradictory statements regarding his separation examination.  The Board also notes a May 2005 private treatment record from W. Haynes, MD, which indicates that the Veteran has claimed to have been a Vietnam veteran awarded a Silver Star and Bronze star for service as a helicopter gunner.  These statements are directly contradicted by the Veteran's service personnel records that do not record any such service or awards.

Despite certain credibility issues, in reviewing the evidence of record, the Veteran has provided competent and credible evidence of episodic back pain during and after his military service.  38 C.F.R. § 3.159(a)(2).  Furthermore, this history is supported by the contemporaneous evidence of record.  However, despite extensive treatment by the Veteran's military physicians, he was never found to be experiencing a chronic back disorder, and at the time of discharge the Veteran denied experiencing recurrent back pain and the medical separation examiner also indicated that the Veteran's back was normal.  The Veteran's STRs were generated with a view towards ascertaining his then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than reported history).  

In his September 2006 substantive appeal, the Veteran asserted his belief that he actually experienced a bulging disc after the in-service accident, but this was undiagnosed because x-rays were inadequate to diagnose the condition.  See also the hearing transcript pges. 11, 13-14, 18, 21.  However, the Veteran has also indicated that his original injury was characterized by his private physician after service as a low back strain.  Id. pg. 17.  The Veteran is competent to describe a history of relevant symptoms, but he is simply not competent to indicate that his back disorder was misdiagnosed by his military physicians, and for ten years by his post-service private physicians, until a post-service injury as this is the type of determination which requires medical skill or knowledge.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a)(1).  Thus, his STRs, as a whole, provide evidence against a finding of a chronic residual low back disorder in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

As such, given the multiple examinations provided in the Veteran's STRs as well as the substantial later treatment, it is apparent that the first competent diagnosis of a degenerative lumbar disorder stems from his work-place accident in July 1980, about ten years after his discharge from active military service.  A diagnosis of such a disorder must be objectively confirmed by x-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Therefore, there is no competent diagnosis of such a disorder within one year of his military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regarding the post-service medical evidence of record, the Veteran submitted a private treatment record dated in October 2005 from N. Patzakis, DO, which states that the Veteran first received treatment from him for low back pain in November 1970, and that the Veteran received ongoing treatment from him for the next decade.  However, in June 2008, Dr. Patzakis indicated that the records of this period of treatment were lost due to hurricane Katrina.

A private treatment record dated in August 1980 indicates that the Veteran began receiving treatment for low back pain due to a recent workplace injury.  Later private treatment records from St. Luke's hospital indicate that in June to July 1981 the Veteran was diagnosed with and provided surgical treatment for a herniated disc.  This was indicated as being due to the workplace injury.  A private treatment record dated in June 1982 indicates that the Veteran received further surgical treatment for a herniated disc at around this time.  A subsequent private treatment record dated from February 1999 to March 2005 indicate that the Veteran was receiving treatment for a low back disability including lumbar disc disease and spinal stenosis during this period.  Private treatment records dated from March to April 2005 indicate that the Veteran received further surgical treatment for his spine at this time.  

The Board acknowledges the Veteran's statements of experiencing periodic low back pain from the time of his in-service injuries to the present, and that his painful episodes during and after his military service were similar to the pain when he injured his back in July 1980.  As such, the Veteran may show that his statements regarding a history of symptoms of low back pain represent continuity of symptomatology of a disorder which failed to be diagnosed until the July 1980 workplace injury, in other words showing continuity of symptomatology of such a disorder from the time of his active military service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

However, the Veteran is only competent to provide such evidence when this is supported by a later competent medical professional, as again this is a complex medical issue requiring medical skill or knowledge.  See Jandreau, 492 F.3d at 1377; see also 38 C.F.R. § 3.159(a)(2).  In this regard, the episodic back pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Furthermore, the Board notes that the Veteran is simply not competent to diagnose himself with a degenerative disorder of the lumbar spine, or to indicate that his symptoms of periodic pain during and after service represented symptoms of his currently diagnosed degenerative low back disability.  The Board emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  Given the medical complexity of the Veteran's diagnoses, his statements with respect to diagnosis of the nature of his low back disability, including the history of this disorder, are of little or no probative value for providing a current or retrospectively diagnosing his post-injury periodic low back pain.  

Although the Veteran has indicated that his descriptions constitute evidence of a chronic disorder in service and continuity of symptomatology of such a disorder after service, that is simply not the case.  Here, the credible lay evidence indicates that the Veteran, experienced periodic back pain after his automobile accident during service in October 1967, that he had a history of periodic back pain after service, and was subsequently diagnosed with a degenerative low back disorder after a workplace injury in July 1980.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.   

In regards to the competent medical evidence of record of a connection between the current disorders and the Veteran's in-service injury, the Board is presented with multiple favorable medical opinions, and two unfavorable medical opinions.  The Court has held that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Regarding the positive medical evidence of record, the Veteran has submitted several positive opinions.  In this regard, the Veteran submitted a private treatment record dated in September 2006 from R. Craddock, MD, which indicated that a review of the Veteran's medical records led to the conclusion that the Veteran's back problems began with his in-service motor vehicle accident.  The examiner noted the in-service negative x-rays; pointing out, however, that the failure to diagnosis any disc problems at the time may have been due to the inability to provide magnetic resonance imaging (MRI) or computed axial tomography (CT) studies, because these were not available at the time.  Dr. Craddock concluded that the Veteran's history of periodic back trouble after his in-service injury led to the conclusion that the Veteran's current low back disability is originally due to that in service injury.  The Veteran submitted a second statement from Dr. Craddock dated in August 2007, which reiterated the conclusion that the Veteran's post-accident pain and treatment supports finding that the Veteran's low back disability is due to his in-service injury.  Dr. Craddock's conclusions are supported to some extent by a review of the record and the rationale provided; however, the probative weight of his opinion is diminished to some extent by his failure to acknowledge or account for the medical history of post-service back injuries, in particular the July 1980 workplace injury.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).  

The Veteran also submitted a private treatment record dated in September 2006 from J. Johnson, MD, which also asserts that the evidence of record supports a conclusion that the Veteran's current back problems began with his in-service motor vehicle accident.  However, simply asserting that the opinion is based on the record without some further explanation does not allow the Board to review the underlying basis of the conclusion reached.  See Nieves-Rodriguez; Stefl, supra.  Again, the failure to address the Veteran's post-service history of work-related injuries diminishes the probative weight of Dr. Johnson's opinion.  The Veteran also submitted a private treatment record dated in October 2007 from S. Fuller, DO, which indicated that while etiology could not be 100 percent established, the Veteran's current condition is most likely due to his in service injury, based on the Veteran's statements that his condition "never really improved" after the injury.  In addition, the Veteran submitted a private treatment record dated in April 2008 from D. Cosgrove, MD, which also indicates that the Veteran's current low back disability is due to his service.  Dr. Cosgrove indicated that this opinion is supported by the Veteran's post-injury history of pain and treatment.  As such, both of these opinions also fail to address the relevant medical evidence of record, in particular the Veteran's post-service history of injuries, and are of reduced probative weight.  Id.  

Finally, the Veteran submitted a private treatment record dated in November 2007 from S. Powers, MD, which included a thorough review of the Veteran's in-service and post-service history, including his accident and subsequent pain and later work injuries and surgeries.  Dr. Powers acknowledged the contrary medical opinions, concluding that without the medical records for the period from 1970 to 1980 from Dr. Patzakis, a firm etiology is difficult to establish.  However, Dr. Powers concluded that the Veteran most probably "developed chronic lower back pain" from his in-service injury, and that this was aggravated into the current condition by his injury in 1980.  Dr. Powers opinion is thorough, supported by the evidence of record, and addresses both the Veteran's in-service and post-service injuries, and as such is of great probative weight.  

In regards to the negative opinions, the Veteran was provided a VA orthopedic examination in August 2005.  At that time, the examiner provided a thorough review of the Veteran's current disorder, history of symptoms of low back pain and in-service back injury and treatment, as well as the x-ray and magnetic resonance imaging (MRI) evidence.  The examiner noted the Veteran's employment history.  The examiner noted that the Veteran experienced periodic subsequent "recurring episodes of low back pain," and that he received occasional treatment.  Then, around 1980, when lifting a heavy object, the Veteran "felt something pop" in his back, and was diagnosed with a herniated disc.  He noted that the Veteran did well thereafter, except during cold weather and when performing heavy lifting with pain occurring about every 1-2 months.  Then, in March 2005, the examiner noted that the Veteran reported twisting his back with sudden onset of pain, and that this was ultimately also treated with further surgery.  The examiner thoroughly reviewed the Veteran's current findings and diagnosed him with a lumbar sprain, as his initial diagnosis, with a subsequent herniated disc that occurred around 1980, and with spinal stenosis developing afterwards.  The examiner concluded that the Veteran's injury and pain sustained in military service and his subsequent lumbar disc disease were "unlikely to be connected."  The examiner based this conclusion on the fact that the Veteran's post-service injury in July 1980 was consistent with an acute injury.  

However, the Board notes that the August 2005 VA orthopedic examination also indicated that the Veteran's initial back problem began as a lumbar sprain.  As such, the August 2005 VA medical examiner's opinion is based on a review of the evidence of record, and provides a rationale for the opinion reached, and as such is adequate for rating purposes.  See Nieves-Rodriguez; Stefl, supra.  This examination was provided by a qualified medical professional, and was provided by an examiner with no interest in the outcome of the Veteran's claim.  Therefore, the August 2005 VA medical opinion is also of great probative weight.  The August 2005 VA examiner reviewed the Veteran's claim again in July 2007 after certain new medical evidence had been submitted, but concluded that the new evidence did not alter his opinion of the origins of the Veteran's current disorder, and asked that another VA examiner review the issues presented. 

A second VA orthopedic examination was provided to the Veteran in August 2007.  At that time, the VA medical examiner noted the Veteran's history of an in-service injury and onset of back pain, and the nature of the post-accident symptoms.  The examiner provided the Veteran with a thorough examination and reviewed the Veterans current symptoms and history.  The examiner noted the Veteran's history of post-service surgeries, employment, and symptoms.  The August 2007 VA orthopedic examiner concluded that the Veteran's current back condition is properly defined as the residuals of lumbar spine surgery and that this is not due to the in-service injury.  The examiner reached this conclusion based on the nature of the post-injury in-service treatment records and the Veteran's statements at the time of discharge.  As such, the August 2007 VA medical examiner's opinion is based on a review of the evidence of record, and provides a rationale for the opinion reached, and as such is adequate for rating purposes.  See Nieves-Rodriguez; Stefl, supra.  This examination was provided by a qualified medical professional, and was provided by an examiner with no interest in the outcome of the Veteran's claim.  As such, this opinion is also of great probative weight.  

As such, there is probative medical opinion evidence indicating that the Veteran's current degenerative disorders developed subsequent to the Veteran's 1980 injury.  However, both the August 2005 VA medical examination and the November 2007 opinion from Dr. Powers appear to indicate a history of low back strain and associated pain from the time of the Veteran's in-service injury.  The other probative VA medical opinion provided in August 2007 does not specifically refute this conclusion.  Therefore, the Board concludes that the probative medical evidence of record indicates that the Veteran is incorrect in attributing his current degenerative disorders to the in-service injury.  In fact, the probative medical evidence of record indicates that the Veteran's current disorder presents with both a residual spinal strain, but also that a set of later injuries caused him to develop the current panoply of degenerative disorders separately from his residual back strain.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a)(1).  

While a disability can also be service connected if it is proximately due to or the result of a service-connected disease or injury under 38 C.F.R. § 3.310(a), secondary service connection is not available for a nonservice-connected disability that impacts or aggravates a potentially service-connected disability.  Johnston v. Brown, 10 Vet. App. 80, 85-86 (1997).  Even so, with the probative medical opinions from the August 2005 VA orthopedic examination and from Dr. Powers indicating that the Veteran's history provides evidence that his current back disorders include a residual low back strain from his service until the present, the Board finds that the evidence in favor of granting service connection for the residuals of the Veteran's in-service low back injury is in equipoise.  

In deciding a claim where an element of the claim is in relative equipoise, the Board has must consider the doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in decisions on claims for Veterans' benefits.  Unlike other claimants and litigants, pursuant to 38 U.S.C. § 3007(b) [now 38 U.S.C.A. § 5107(b)], a Veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court in Gilbert noted that the standard of proof is to instruct the fact finder in the "'degree of confidence our society thinks we should have in the correctness of a factual conclusion for a particular type of adjudication.'"  This burden "'reflects not only the weight of the private and public interest affected, but also a societal judgment about how the risk of error should be distributed between the litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.

The Court noted that under this standard, when the evidence supports the claim or is in relative equipoise (about evenly balanced for and against), the Veteran prevails.  Where the "fair preponderance of the evidence" is against the claim, the Veteran loses and the benefit of the doubt rule has no application.  Gilbert, 1 Vet. App. at 56.  "A properly supported and reasoned conclusion that a fair preponderance of the evidence is against the claim necessarily precludes the possibility of the evidence also being in an approximate balance."  Id. at 58.  The Court has further held that where there is "significant evidence in support of the appellant's claim," the Board must provide a "satisfactory explanation" as to why the evidence is not in equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).  In this regard, there is competent and probative evidence that a certain portion of the Veteran's current low back disability is due to a low back strain that occurred and constitutes a part of his current panoply of low back disabilities.  Accordingly, affording the Veteran the benefit of the doubt, the Board concludes that there is sufficient evidence to find that the Veteran experiences a low back strain disorder related to his in-service injury.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Here, the weight of the evidence as to a connection between the Veteran's military service and any current low back disorder is in equipoise.  In such situations, the benefit of the doubt is resolved in the Veteran's favor.  Taken with the evidence of a current disorder and a history of symptoms of low back pain from the time of his military service and the present, a finding in favor of service connection for the residuals of an in-service low back injury is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The precise nature and extent of his now service-connected low back strain disorder, as distinct from any post-service aggravation of this injury, or if the two disorders may be separated, is not before the Board at this time.  Only when the AOJ rates the Veteran's low back strain disability will this become a pertinent consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

ORDER

Service connection for the residuals of an in service low back injury, low back strain, is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


